Citation Nr: 1549461	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  09-11 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for service-connected right knee limitation of extension due to degenerative changes.

2.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty for training (ACDUTRA) from June 1982 to November 1982.  The Veteran served in the Army National Guard from February 1982 to November 1983, and subsequently served in the Army Reserve until 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In August 2008, the Veteran had a hearing before a Decision Review Officer (DRO).  In July 2013, the Veteran testified at a Videoconference Board hearing before a Veterans Law Judge sitting in Washington, DC.  Transcripts of both hearings are associated with the Veteran's file in VBMS.  The Veterans Law Judge who held the July 2013 hearing is no longer employed by the Board.  In a September 2015 written statement, the Veteran indicated that she did not want another Board hearing; therefore, the Board may proceed in this case.

In a June 2014 decision, in pertinent part, the Board denied an initial disability rating in excess of 10 percent for service-connected right knee limitation of extension.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) the June 2014 Board decision that denied an initial disability rating in excess of 10 percent for service-connected right knee limitation of extension.  In an Order dated in August 2015, the Court granted a Joint Motion for Partial Remand (JMR), which remanded the issue of an initial disability rating in excess of 10 percent for service-connected right knee limitation of extension back to the Board for development consistent with the JMR.

In a February 2015 decision, the Board denied service connection for a right ankle disability.  The Veteran appealed to the Court the February 2015 Board decision that denied service connection for a right ankle disability.  In an Order dated in October 2015, the Court granted a Joint Motion for Remand (JMR), which remanded the issue of service connection for a right ankle disability back to the Board for development consistent with the JMR.

In compliance with the Court's Orders, the Board now remands the issues on appeal to obtain the necessary VA medical examination and opinion and outstanding private treatment records.  This additional development is required in order to assist in development.  See Forcier v. Nicholson, 19 Vet. App. 414 (2006) (holding that the duty to ensure compliance with a Court Order extends to the terms of the agreement struck by the parties that forms the basis of the JMR).

The issues of service connection for depression as secondary to service-connected disabilities and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities have been raised by the record in a September 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  The appeal is REMANDED to the AOJ.


REMAND

Initial Rating for Right Knee Limitation of Extension

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his or her claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R.
§ 3.159(c)(4) (2015).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  For a VA knee examination to be adequate, the VA examiner must address any resultant loss in range of motion due to flare-ups in terms of degrees, or explain why it is not feasible to render such an opinion.
See Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) (holding that, because the examiner failed to address any range-of-motion loss specifically due to pain and any functional loss during flare-ups, the examination lacked sufficient detail necessary for a disability rating).

The Veteran received a VA knee examination for compensation purposes in November 2013.  The VA examination report reflects that the Veteran conveyed flare-ups of pain while walking, weight bearing, and during other activities; however, the VA examiner failed to either address the degree of additional range-of-motion lost due to such flare-ups or to offer an explanation as to why such an opinion was not feasible.  Further, the report from a subsequent November 2015 VA knee examination reflects that the Veteran did not advance having flare-ups that impacted the function of the knees.  As such, despite the report of flare-ups in the November 2013 VA examination report, the VA examiner at the November 2015 knee examination did not opine as to the degree of additional range-of-motion that would be lost due to flare-ups.  Addressing the arguments made by the Parties of the JMR, a remand is necessary for a new examination and opinion that adequately address additional loss of range of motion due the right knee flare-ups.

Service Connection for a Right Ankle Disability

VA's duty to assist includes obtaining relevant VA and private medical records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A(a)(1), (b)(1) (West 2014).  In this case, the Veteran identified outstanding private treatment records for the knees from a private physician, 
Dr. Liporace, since 1993, and has continuously provided VA authorization forms for Dr. Liporace during the pendency of this claim.  See June 2012 VA Form 21-4142; June 2004 VA Form 21-4142; September 2003 VA Form 21-4142; July 2001 VA Form 21-4142; May 2011 VA Form 21-4142.  Addressing the arguments made by the Parties of the JMR, these private treatment records should be obtained.  An appropriate time should be allowed for the provider to respond, and all responses should be associated with the electronic record, to include any private treatment records obtained from Dr. Liporace.  VA is required to make at least two requests to any custodian of private records in an effort to obtain such records, unless it is made evident by the first request that a second request would be futile in obtaining such records.  38 C.F.R. § 3.159(c)(1) (2015).  In this regard, the AOJ should consider the November 2013 statement from Dr. Liporace indicating that he had been treating the Veteran since 1993, but that he had previously treated her while he was with a different employer, Dr. Marcus, in North Palm Beach.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request private treatment records from Dr. Liporace regarding the treatment of the Veteran's knees beginning from 1993.  The appropriate VA Form 21-4142, Authorization and Consent to Release Information is already of record and the Veteran is not required to submit another VA Form 21-4142.  

Any documents regarding treatment for the knees received by VA pursuant to the request for private treatment records from Dr. Liporace should be associated with the record.  At least two requests for the private records should be made, unless it is made evident by the first request that a second request would be futile in obtaining such records.  In this regard, consider the November 2013 statement from 
Dr. Liporace indicating that he had been treating the Veteran since 1993, but that he had previously treated her while he was with a different employer, Dr. Marcus, in North Palm Beach.  

Any negative responses should be properly documented in the record.  Notify the Veteran, in accordance with 38 C.F.R. § 3.159(e), if the private treatment records are unavailable.

2. Schedule the appropriate VA examination with a VA examiner other than the examiner who conducted the November 2013 and November 2015 VA examinations to assist in determining the current level of severity of the service-connected right knee disability.  An examiner with expertise in orthopedics is preferred but not required.  The relevant documents in the record should be made available to the VA examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

Range of motion testing, in degrees, should be performed.  In reporting the results of range of motion testing, the VA examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the VA examiner.  If feasible, the VA examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The VA examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The VA examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If the VA examiner is unable to report the degree of additional range of motion loss during a flare-up, the VA examiner must explain why it is not feasible to render such an opinion.

In rendering the above opinion, even if the Veteran advances not having flare-ups at the time of the examination, the VA examiner should address the Veteran's report of flare-ups in the November 2013 VA knee examination report.  Specifically, the VA examiner should opine as to any resultant loss in range of motion that would occur during flare-ups, or explain why it is not feasible to render such an opinion.  

In addition to range of motion testing, the VA examiner should indicate whether the Veteran has either instability or recurrent subluxation of the right knee, and, if so, indicate whether such symptoms are best described as slight, moderate, or severe.  The VA examiner should indicate whether the Veteran has frequent episodes of locking, pain, or effusion in the joint.  The VA examiner should also indicate the effect the knee disability has on the Veteran's current level of occupational impairment.

3. After completion of the above and compliance with the requested actions has been ensured, the appeals of an initial disability rating in excess of 10 percent for service-connected right knee limitation of extension and service connection for a right ankle disability should be readjudicated in light of all the evidence of record.  If the determinations remain adverse to the Veteran, furnished a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



